Citation Nr: 0921534	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-00 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968.  The Veteran died in April 2004.  The appellant 
is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana. 


FINDINGS OF FACT

1.  The Veteran died in April 2004.  The amended death 
certificate states the cause of his death as aorta myocardial 
infarction due to coronary artery disease and posttraumatic 
stress disorder (PTSD).  

2.  At the time of the Veteran's death, service connection 
was in effect for PTSD, rated as 70 percent disabling; 
tinnitus, rated as 10 percent disabling, an upper respiratory 
condition, evaluated as noncompensable; and hearing loss, 
evaluated as noncompensable, for a combined disability rating 
of 70 percent.  At his death, the Veteran was also receiving 
total disability based on individual unemployability, which 
was granted in an August 2003 rating decision and assigned an 
effective date of December 1998.  

3.  A disability originating in service or a service-
connected disability did not cause or substantially 
contribute to the Veteran's death.





CONCLUSION OF LAW

A disability incurred in or aggravated by military service 
did not cause or contribute substantially or materially to 
the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death.  
Generally, a service-connected disability, particularly one 
not materially affecting a vital organ, would not be held to 
have contributed to death primarily due to an unrelated 
disability.  38 C.F.R. § 3.312(c).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

The Veteran died on April [redacted], 2004.  A death certificate 
issued in June 2004 lists the cause of the Veteran's death as 
aorta myocardio infarction due to coronary artery disease.  
It also listed tobacco use and septicemia as significant 
conditions contributing to death, but not resulting in the 
underlying cause of death.  

In December 2004, the death certificate was amended at the 
request of the Veteran's kidney specialist, Dr. R.O., to add 
that the Veteran's aorta myocardial infarction was also 
caused by PTSD.  

At the time of the Veteran's death, service connection was in 
effect for PTSD, rated as 70 percent disabling; tinnitus, 
rated as 10 percent disabling, an upper respiratory 
condition, evaluated as noncompensable; and hearing loss, 
evaluated as noncompensable, for a combined disability rating 
of 70 percent.  At his death, the Veteran was also receiving 
total disability based on individual unemployability, which 
was granted in an August 2003 rating decision and assigned an 
effective date of December 1998.  

The appellant claims that the Veteran's service connected 
post-traumatic stress disorder (PTSD) caused the Veteran's 
death.  Alternately, in the May 2009 brief submitted by the 
appellant's representative, the appellant argues that the 
Veteran's PTSD aggravated his heart condition and contributed 
to his death.  In a May 2006 letter, Dr. "R.O.", who 
treated the Veteran in the year prior to his death, opined 
that the Veteran's PTSD caused his heavy tobacco and alcohol 
consumption, which in turn caused the coronary artery 
disease, which caused his death.  

However, it appears from a review of the Veteran's claims 
folder that he suffered from at least two myocardial 
infarctions, in 1984 and 1988, prior to seeking entitlement 
to service connection for PTSD in 1994.  It does not appear 
that the Veteran sought treatment for any psychological 
disorder, including PTSD, prior to 1994, although the Veteran 
claimed at an April 1997 hearing before a member of the Board 
that he was unaware of the resources that were available for 
treating his PTSD symptoms and that he had experienced 
anxiety since returning from Vietnam.  

A September 1984 discharge summary from Glennwood Regional 
Medical Center notes that the Veteran was a heavy smoker.  In 
a November 1994 VA psychological examination, the examiner 
notes that the Veteran reported a significant problem with 
alcohol in the past and indicated that his problems relating 
to Vietnam did not begin until after he significantly reduced 
his alcohol consumption.  
        
Thus, there is evidence suggesting that rather than being 
caused by the Veteran's PTSD, the Veteran's heavy smoking, 
alcohol consumption, and heart problems preceded the onset of 
the Veteran's PTSD by at least a decade.  

Simply stated, the Board finds that the post-service medical 
record, as a whole, provides evidence against this claim. 

It is unclear to the Board from Dr. R.O.'s letter whether he 
reviewed the Veteran's claims folder and considered this 
evidence in rendering his opinion.

Accordingly, the Board referred the matter for a VHA opinion 
as to whether the Veteran's PTSD caused or substantially and 
materially contributed to his death.  In April 2009, Dr. J.H. 
rejected this alleged causal connection, noting that there 
was evidence that the Veteran had started smoking as young as 
17 years old and that he claimed to have stopped drinking in 
1991.  Dr. J.H. noted that there is some data that 
Arteriosclerotic/Atherosclerotic Coronary Artery Disease 
(ASCAD) can cause PTSD, but opined that there is no 
substantial medical evidence which establishes a link between 
PTSD and ASCAD.  He further noted that the Veteran had a 
number of risk factors for heart problems, including his sex, 
a family history of heart disease, a history of heavy 
smoking, and polycystic kidney disease with chronic renal 
failure requiring dialysis.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The United 
States Court of Appeals for the Federal Circuit has held that 
there is a considerable body of law that clearly imposed a 
duty on the Board to "analyze the credibility and probative 
value of evidence sua sponte."   The Federal Circuit flatly 
rejected argument that would have emasculated the Board's 
inherent fact-finding authority.  Madden v. Brown, 125 Fed. 
3d 144, 1480-81 (Fed. Cir. 1997).  In this case, the Board 
understands that it does not have the medical expertise to 
either diagnose a condition or associate a condition to 
active service or to the Veteran's death.  However, it does 
have the authority to review the medical evidence of record 
and make determinations regarding the probative value of the 
medical evidence.

Having reviewed both Dr. R.O. and Dr. J.H.'s letters, as well 
as the death certificate, Dr. J.H.'s opinion appears to be 
more thorough, plausible and cogent.  Dr. J.H. reviewed the 
Veteran's medical history and provided specific reasons for 
his conclusions.  Additionally, the Board notes Dr. J.H. is a 
cardiologist and thus particularly qualified to render an 
opinion as to the cause of the Veteran's heart problems.  In 
contrast, Dr. R.O. is a kidney specialist.  

Furthermore, the other evidence of record provides support 
for Dr. J.H., rather than Dr. R.O..  As the Board noted 
above, there is evidence of record that the Veteran's heavy 
smoking, alcohol abuse, and heart problems preceded the 
initial diagnosis of his PTSD by many years.  There is no 
evidence that the Veteran sought treatment for PTSD or other 
any acquired psychiatric disability prior to 1994 and even 
after the Veteran was diagnosed with PTSD, there is no 
medical evidence other than Dr. R.O.'s May 2006 opinion 
showing a relationship between his PTSD and his coronary 
artery disease.  Indeed, in March 2002, the RO denied 
entitlement to service connection for arteriosclerotic heart 
diseases secondary to PTSD because the Veteran failed to 
establish any nexus between the two disabilities.  

Significantly, hospitalization records from January 2004, 
just a few months before the Veteran's death, do not mention 
that the Veteran suffered from PTSD.  If, as the appellant 
contends, the Veteran's PTSD caused or aggravated his heart 
disease, the Board would have expected the Veteran's treating 
physicians to make some mention of this disability and its 
significance as it related to the Veteran's serious heart 
problems.  

Based on the above, the Board find that the most competent 
and probative evidence of record indicates that the Veteran's 
service connected PTSD did not contribute, directly or 
indirectly, to his death.  

Although the appellant sincerely believes that the Veteran's 
death was the result of his service-connected PTSD or that 
his PTSD substantially contributed to his death, she is not 
competent to provide an expert opinion as to the etiology or 
the cause of his death.  She not is a medical expert and does 
not have the appropriate education, training and experience 
to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Additionally, the Board has considered evidence submitted by 
the appellants which documents studies showing that 
individuals that suffer from PTSD symptoms have a higher 
incidence of heart problems than the general population.  
However, this evidence has little probative value because the 
studies in question were making generalizations about a large 
group of people, while the Board is concerned here only with 
the facts of this particular case and whether they support a 
finding that the Veteran's PTSD caused or substantially 
contributed to his death.  

In sum, because his service-connected injuries did not impact 
upon the immediate cause of death, the appellant's claim with 
respect to service connection for the cause of the Veteran's 
death is denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Here, although 
notice as to how VA assigns disability ratings and effective 
dates was not assigned prior to the initial rating decision 
and was not followed by readjudication, such error is 
harmless as service connection for the cause of the Veteran's 
death has been denied and hence, no disability rating or 
effective date will be assigned.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a pre-decisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

The VCAA duty to notify was partially satisfied by way of 
letters sent to the appellant in October 2004 and May 2006 
that informed her of what evidence was required to 
substantiate her prior claim and of the claimant's and VA's 
respective duties for obtaining evidence.  The Veteran was 
also informed of how VA assigns disability ratings and 
effective dates.  

However, the appellant was not informed of the conditions for 
which the Veteran was service connected at the time of his 
death.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  However, in the recent case of Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009), the United States Supreme 
Court (Supreme Court) determined that the Federal's Circuit's 
"harmless error" analysis set forth in Sanders v. Nicholson 
was too complex and rigid, its presumptions imposed 
unreasonable evidentiary burdens upon the VA, and it would 
too often require an appellate court to treat as harmful 
errors that in fact were harmless.  Instead, the Supreme 
Court held that in cases were notice was inadequate, the 
reviewing court should consider the totality of the 
circumstances in determining whether the Veteran was 
prejudiced by the error.

Here, the Board notes that although the appellant was not 
informed of the conditions for which the Veteran was service 
connected at the time of his death, the appellant's 
statements in her May 2005 letters show that she was aware of 
conditions that the Veteran was service connected for and 
what his total disability rating was at the time of his 
death.  Thus, the appellant has not been prejudiced by the 
notice failure and the Board can proceed with the 
adjudication of this appeal.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


